PER CURIAM.
Affirmed. We find no merit in appellant’s contention that the Unemployment Appeals Commission should be automatically disqualified from hearing cases involving former employees of the Florida Bureau of Unemployment Compensation and this case in particular. The statutory authority creating and controlling the Commission’s makeup and procedures clearly provide for the Commission’s separate and independent existence and authority. See, e.g., Section 20.171(4)(e), Florida Statutes (1983), and other related statutes. We also reject appellant’s claim that the hearing officer erred in the manner in which he provided subpoenas to the appellant. Cf Estep v. United States, 251 F.2d 579 (5th Cir.1958).
ANSTEAD, C.J., and DOWNEY and DELL, JJ., concur.